The offense is rape; the punishment, confinement in the penitentiary for 25 years.
Lettie Jeanne, the injured party, is the daughter of appellant and was 13 years old at the time of the alleged commission of the offense. She testified that on August 1, 1935, appellant had sexual intercourse with her. Her testimony was to the further effect that appellant had been having sexual relations with her for five years. The physician who examined prosecutrix testified that, in his opinion, someone had had sexual intercourse with her habitually for some time. Testifying in his own behalf, appellant denied that he had ever mistreated his daughter. He declared that she disliked him because of his efforts to make her obey him. His testimony was to the further effect that on the occasion it was alleged he had assaulted his daughter he was not with her, but was with some friends in town.
Immediately after his arrest appellant made a voluntary statement which read, in part, as follows:
"I am now under arrest and accused of having sexual intercourse with my thirteen year old daughter, Lettie Jeanne; and all I have to say is that I don't deny doing this to Lettie Jeanne, and I don't remember doing this. That all seems blank to me now. I am told that I have had sexual relations with Lettie Jeanne at least twice since we have moved out on Birchman; but I don't remember about doing it; it all seems blank and I can't deny it. I am accused of having had intercourse with Lettie Jeanne from time to time since she was eight years old but if I did I don't remember. If I did this I am sorry and I don't have any explanation why I did it."
We deem the evidence sufficient.
The term of court at which appellant was convicted adjourned October 5, 1935. The court granted appellant sixty days from said date in which to file his bills of exception. The only bill of exception in the record was not filed until January 2, 1936. Manifestly it was filed too late, and, under the statute and decisions of this court, we are not warranted in considering it. Art. 760, C. C. P.; Tanner v. State,  74 S.W.2d 981.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has *Page 621 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.